 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL PATRICK JOLIVETTE,                             No. 2:21-cv-0407 TLN CKD P
12                         Plaintiff,
13                 v.                                     ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                         Defendants.
17

18             Plaintiff filed a motion for extension of time to file an amended complaint. Good cause

19   appearing, IT IS HEREBY ORDERED that:

20             1. Plaintiff’s motion for an extension of time (ECF No. 11) is granted; and

21             2. Plaintiff is granted thirty days from the date of this order in which to file an amended

22   complaint. Failure to file an amended complaint within 30 days will result in a recommendation

23   that this action be dismissed without prejudice.

24   Dated: July 14, 2021
                                                        _____________________________________
25
                                                        CAROLYN K. DELANEY
26                                                      UNITED STATES MAGISTRATE JUDGE

27   1/bh
     joli0407.36
28
